DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  recitation of “the metal strip” lacks clear antecedent basis in the claim
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9-11, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,226,145 to Goldberg.
first workpiece” – Although functionally recited as part of some intended use with additional unclaimed elements, the prior art discloses same regardless, “the annular sleeve configured to allow radial and axial displacement of the screw relative to the through-hole to secure the first workpiece to a second workpiece” - the functional recitation of a capability of the claimed securing means to function as recited with additional unclaimed elements such as screw and workpieces having specific but unclaimed geometry has not clearly defined any particular structure of the claimed securing means that can be relied upon to patentably distinguish from the prior art structure wherein one of ordinary skill in the art would recognize such capability to be inherent to the prior art structure if used with additional suitably-sized and shaped elements at least due to its disclosure of a screw being axially receivable with inherent resiliency for out-of-axis movement and the sleeve to be receivable within a workpiece, “wherein the annular sleeve is provided with at least one plate-like resilient tongue which extends from the annular sleeve and which projects in the direction toward a longitudinal center axis of the sleeve” – as shown at 24, “wherein the annular sleeve has an annular cage having a plurality of struts” – including a  circumferential portion of the sleeve having at least the axial length to include the ‘struts’ 22, “wherein the struts are resiliently compressed during insertion of the annular sleeve into the through hole by displacing the struts inward in a radial direction such that the struts will exert pressure outward in the radial direction after insertion in order to fix the securing means in the through-hole” – One of ordinary skill in the art would recognize that the prior art struts 22 inherently have the capability to be compressed inward and exert pressure outward against the edges of the hole 16 in a position of (partial) insertion (which inherently must occur after insertion of the securing means into the hole) wherein it’s noted that the claimed invention does not include the hole as part of the invention, and is not a process of using wherein steps in the process are given patentable weight in themselves.  The invention is for a product, defined by its claimed structure wherein the functional recitation of ‘after insertion’ results in broad limitation and has not clearly defined any particular structure of the claimed invention that might be relied on to patentably distinguish from the well known structure of the prior art.
As regards claim 2, reference teaches further limitation of “the annular sleeve has a slot which is continuous from a first edge to a second edge” – as shown in Fig 6 for example.  
As regards claim 4, reference teaches further limitation of “at least three plate-like resilient tongues
As regards claim 8, reference teaches further limitation of “the annular sleeve and the at least one resilient tongue are formed from a high-grade steel plate, from a metal, from a non-ferrous metal, from a plastics material or from a hybrid material” – reference disclosure of ‘spring metal’ anticipates broadly-recited alternative limitation. 

As regards claim 10, reference teaches further limitation of “the annular sleeve is bent from a band-like material strip” – as shown and described.  
As regards claim 11, reference teaches further limitation of “an intermediate space is located between the beginning and the end of the sheet metal strip in the finished state of the annular sleeve” – including a portion of the circumferentially-bent strip generally not ‘at’ the slot.  
As regards claim 13, reference teaches further limitation of “two resilient tongues which are arranged beside each other in a circumferential direction are separated from each other by means of an incision in the sleeve” – as shown.
As regards claim 15, reference teaches limitations for a “unit having a screw” – 14, “ a sheet metal first workpiece” – 11, “and a securing means as claimed in claim 1” – as addressed herein above, “wherein the securing means and the screw are inserted in a through-opening of the sheet metal component” – as shown and described.  
	As regards claim 16, reference teaches limitations for a “method for mounting a screw” – 14, “and a securing means as claimed in claim 1” – as discussed herein above, “in a through-hole of a first workpiece” – 16 of 11, “wherein initially the securing means is pushed on the shaft of the screw” – as demonstrated with respect to Fig 3, through-hole and positioned” – as shown and described with respect to Fig 4.

Claim(s) 1, 3, 4, 8, 9, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,482,322 to Weikert.
Weikert ‘322 teaches limitations for a “securing means” – 2 as shown in Fig 1 for example, “for a screw” – although a screw is not required as part of the claimed invention, it’s noted that reference discloses same regardless, “having an annular sleeve” – as shown at 8, “for insertion in a through-hole in a first workpiece” – Although functionally recited as part of some intended use with additional unclaimed elements, the prior art discloses same regardless, “the annular sleeve configured to allow radial and axial displacement of the screw relative to the through-hole to secure the first workpiece to a second workpiece” - the functional recitation of a capability of the claimed securing means to function as recited with additional unclaimed elements such as screw and workpieces having specific but unclaimed geometry has not clearly defined any particular structure of the claimed securing means that can be relied upon to patentably distinguish from the prior art structure wherein one of ordinary skill in the art would recognize such capability to be inherent to the prior art structure if used with additional suitably-sized and shaped elements at least due to its disclosure of a screw being axially receivable with inherent resiliency for out-of-axis movement and the sleeve to be receivable within a workpiece, “wherein the annular sleeve is provided with at least one plate-like resilient tongue which extends from the annular sleeve and which projects in the direction toward a longitudinal center axis of the sleeve” – as shown at wherein the annular sleeve has an annular cage having a plurality of struts” – including portions 20 forming a perimeter ‘cage’ wherein broad limitation has not clearly defined particular structure of the claimed invention that might be relied upon to patentably distinguish from the well known structure of the prior art, “wherein the struts are resiliently compressed during insertion of the annular sleeve into the through hole by displacing the struts inward in a radial direction such that the struts will exert pressure outward in the radial direction after insertion in order to fix the securing means in the through-hole” – One of ordinary skill in the art would recognize that the prior art struts inherently have the capability to be compressed inward and exert pressure outward against the edges of a suitable shape/size but unclaimed hole in a position of (partial) insertion (which inherently must occur after insertion of the securing means into a hole) wherein it’s noted that the claimed invention does not include the hole as part of the invention, and is not a process of using wherein steps in the process are given patentable weight in themselves.  The invention is for a product, defined by its claimed structure wherein the functional recitation of ‘after insertion’ results in broad limitation and has not clearly defined any particular structure of the claimed invention that might be relied on to patentably distinguish from the well known structure of the prior art.
As regards claim 3, reference teaches further limitation of “the annular sleeve has a portion which forms a closed ring” – as shown at 8.  
As regards claim 4, reference teaches further limitation of “at least three plate-like resilient tongues

As regards claim 9, reference teaches further limitation of “the at least one resilient tongue extends from a first edge of the sleeve” – as shown including 20, “and in that the sleeve is provided in the region of a second edge which is opposite the first edge with at least one projection which projects radially outwardly away from the longitudinal center axis” – as shown including 19.  
As regards claim 12, reference teaches further limitation of “the sleeve has a portion which forms a closed ring, wherein, when viewed in the direction of a longitudinal center axis of the ring, the at least one resilient tongue extends from the portion which forms the closed ring” – as shown, “and wherein a longitudinal extent of the resilient tongue is from one time to three times the length of the portion forming the closed ring” – as shown in Fig 3b for example.  
As regards claim 14, reference teaches limitations for a “mounting unit” – including 1,2,3, “having a screw” – 1, “ a bush first workpiece” – 3, “and a securing means as claimed in claim 1” – as discussed herein above, “wherein the securing means is inserted in the bush and the screw extends at least partially into the bush and is retained in the bush by the securing means” – as shown and described.  
As regards claim 16, reference teaches limitations for a “method for mounting a screw” – 14, “and a securing means as claimed in claim 1” – as discussed herein above, “in a through-hole of a first workpiece” – 23, “wherein initially the securing means through-hole and positioned” – as shown and described with respect to Fig 7 for example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 9,482,322 to Weikert.
Weikert ‘322 teaches limitations for a “unit having a screw” – 14, “ a sheet metal first workpiece” – 23 wherein one of ordinary skill in the art would recognize manufacture of 23 to be from sheet metal to be obvious if not inherent to teachings of the reference’s description of 23 as being a bent plate that is ‘caulked’ (welded) with 3 and as well known in the prior art.  Regardless, one of ordinary skill in the art would have more than reasonable expectation of success in forming the bent plate from sheet metal since it would not otherwise affect its function.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Reference teaches further limitation of “and a securing means as claimed in claim 1” – .

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not entirely persuasive. 
	While amendment to the claims has been carefully reconsidered, broadness of limitations has not distinguished the structure of the prior art from that of the well known prior art as argued.   Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  One of ordinary skill in the art would recognize explicit teachings of the capability for a screw to move axially in both of the securing means of Goldberg 145 and Weikert ‘322 and the inherent capability for a screw to move radially due to the disclosed resiliency of the material and geometry of the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677